Title: To James Madison from Ira Allen, 11 July 1808
From: Allen, Ira
To: Madison, James



Sir,
Philadelphia July 11th. 1808

Justice Looseth none of her Rights by Delays, But Like mighty Waters Gains strenght.  If from the Events of Europe and Pressure of Public Business in the United States the Cause of the olive Branch has been Delayed the Justice thereof will appear from Legal Evidence Exhibited before the Court of Admiralty in London, authentic and Legal Copies of which were Delivered to the Secretary of State United States on the 23d. of Feby. 1798.  Duplicates and authentic Copies of further Evidence taken Under Commission with other Documents and Printed Cases Exhibited before the Court of Appeal with the Arguments of Council on the Respective Court days (on which the Court of Appeal Decreed Restoration made by 1801) have been more than five months Under the Consideration of the Attorney General for his opinion thereon.
If Government  or other sovereign of high or Low Degree have cast a shade over this Cause in Europe or the United States on investigation it will be found that their objects were as Weeed as their means were Criminal.
It is a Justice I owe to the Mmeory of my Deceast friends to Protect the Honour of the Famaly and Rights of the younger Branches whose Property has been Sacrafised from Prejudices Artfully Raised from the Events of  Revolutions and I Claim the Decided Interfearance of the Government of the United States with more Confidence Because my Deceast Friends were amongst the first in Laying the Cornerstone of the Independance of those States in Support of which Several of them Sacrafised their Lives.  To Protect the Rights of the orphan and Widow I interfeared nor will I Cease Persevearance untill Justice is done.
To Shew in Part the measures Pirsued by the Allen Famaly for the Indepindence of these States and to Strengthen my Claims on the Government thereof for their Support I have Copied the Sixth Chapter and three Extracts from the Eight Chapter of Allen’s History of Vermont as Prepared for the Press which I inclose for your Consideration and Shall in a few days make you a Visit on this Subject.  I am with Great Respect your most obedient Humbl. Servt.

Ira Allen

